Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 12/3/20.  Claim(s) 2-7, 12, 14, 15, and 18-28 are cancelled.  Claim(s) 29-31 are new.  Claim(s) 1, 8-11, 13, 16, 17, and 29-31 are pending.  Claim(s) 1, 8-11, 13, 16, 17, and 29-31 are examined herein. 
Applicant's amendments to the claims have rendered the 112 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to the 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these amendments in the amended and new rejections.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 8-11, 13, 16, 17, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al. (WO 2016/210108 A1; of record).
The instant claims are generally drawn to the treatment of diffuse large cell B cell lymphoma (related to claims 16 and 17) comprising the administration of the compound shown below and the PD-1 signaling inhibitor pembrolizumab (related to claims 8-11 and 29-31), wherein the compound below and the pembrolizumab are administered in a single composition (related to claim 13).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Goldenberg et al. discloses combination therapies for the treatment of cancers (see, for example, the title, abstract, and the whole document) comprising the administration of lambrolizumab (i.e. pembrolizumab; see, for example, claim 20) and the PI3K inhibitor CUDC-907 (i.e. the instant compound shown above; see, for example, claim 15) to treat cancers such as diffuse B-cell lymphoma (see, for example, claim 34) and diffuse large B-cell lymphoma (see, for example, [0416]). Goldenberg et al. further teaches the administration of a mixture of an antibody and a small molecule (see, for example, [0241]), and that the skilled artisan can, and should, adjust and optimize the combination treatments disclosed therein (see, for example, [0441]).
Goldenberg et al. does not specifically disclose the treatment with the combination.

One of ordinary skill would have been motivated to treat diffuse large cell B cell lymphoma with the compound shown above and the pembrolizumab because Goldenberg et al. discloses the benefit of treating cancers, in general, with combination therapies, teaches that he therapies are useful for cancers including diffuse large B-cell lymphoma, and discloses both of the instantly claimed compounds as preferred treatments to be used in the taught combination paradigm.  One of ordinary skill would have applied the teachings of Goldenberg et al. and would have used a combination of the compound shown above and pembrolizumab during routine experimentation and optimization of the method of treatment of diffuse large B-cell lymphoma, and would have done so with a reasonable expectation of success in making an improved method of treatment.
Additionally, one of ordinary skill would have known that combining two active agents used for the same purpose has a therapeutically additive effect, and would have combined them with a reasonable expectation of success.  Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

a mathematic model that predicts that tumor cells mutate to a resistant phenotype at a rate dependent on their intrinsic genetic instability. The probability that a cancer would contain drug-resistant clones depends on the mutation rate and the size of the tumor. According to this hypothesis, even the smallest detectable cancers would contain at least one drug-resistant clone; therefore, the best chance of cure would be to use all effective chemotherapy drugs; in practice, this has meant using two different non–cross-resistant chemotherapy regimens in alternating cycles.
and would, therefore, be motivated to use combination therapies of multiple drugs in the treatment of antineoplastic disorders, including those instantly claimed.
With respect to the combination of the two compounds into a single composition, those of skill in the art understand that the only primary options for the administration of two components of a combination therapy are to administer them simultaneously or sequentially, and Goldenberg et al. discloses the use mixed in a single composition as a viable option for simultaneous administration.  One of ordinary skill in the art would have optimized the mode of administration of the two active agents, including combined into a single composition, during the routine optimization of the method of administration, and would have done so with a reasonable expectation of success.

Response to Arguments
The Applicant argues “Goldenberg et al. does not disclose the combination of CUDC-907 and pembrolizumab (lambrolizumab). Goldenberg et al. discloses a method of treating cancer, comprising (a) administering to a human subject with cancer an antibody or immunoconjugate that binds to a tumor-associated antigen; and administering to the subject at least one therapeutic agent selected from the group 
To obtain the method of instant claim 1, as limited to the elected species, from the disclosure of Goldenberg et al., one of skill in the art would be required to select "antibody" from step (a) and "PBK inhibitor" from step (b) of claim 1 of Goldenberg et al., a selection from 8 possible combinations. One of skill in the art would then be required to select "lambrolizumab" from the 36 antibodies of claim 20 of Goldenberg et al. Finally, one of skill in the art would be required to select CUDC-907 from the 28 PI3K inhibitors of claim 15 of Goldenberg et al. This amounts to a single combination out of 8x36x28 possible combinations, or 1 combination out of 8064 possible combinations. There is nothing in Goldenberg et al. that would have guided one of skill in the art to make these selections.”
This is not found persuasive.  The cited prior art clearly teaches the method in general and calls out the instant species as preferred embodiments, and it is well-known that the pharmaceutical arts are difficult, with a very high need for experimentation to yield a low resultant success.  This means that what is considered to be a reasonable amount of effort is quite high, and a reasonable expectation of success is quite low.  The testing of combinations of many active agents, especially the testing of known active agents, is routine and often practiced.  In a field where high-throughput methodologies are common, e.g. testing libraries of hundreds of thousands or millions Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  Such is the case here, based on the disclosure of Goldenberg et al. the instant claims would have been obvious.

Examiner Comment
The instant drawings appear to disclose particular efficacy for certain specific combinations of actives and patient populations.  If there is some sort of unexpected benefit that the Applicant could appropriately showcase, there may be an expedient path to discovery of allowable subject matter.

Conclusion
Claim(s) 2-7, 12, 14, 15, and 18-28 are cancelled.  Claim(s) 1, 8-11, 13, 16, 17, and 29-31 are rejected.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627